                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:17-CR-00065-KDB-DCK
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 PAUL EDWARD GLOVER, III (2)                )
                                            )

         THIS MATTER is before the Court upon supplemental motion of the

defendant pro se for compassionate release based on the COVID-19 pandemic under

18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 115). This is now

defendant’s third filing with the Court asserting the same general complaints and

requesting compassionate release. (Doc. Nos. 111, 113).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, defendant was denied compassionate release by the warden on May 19,

2020 (Doc. No 113, Exhibit 2). However, the motion fails to show that the defendant

has fully exhausted his administrative rights to appeal a failure of the BOP to bring

a motion on his behalf. Defendant claims to have submitted appeals to the regional

and national BOP but does not include any such documentation. Likewise, the




     Case 5:17-cr-00065-KDB-DCK Document 116 Filed 07/23/20 Page 1 of 2
defendant does not provide BOP medical records to substantiate his alleged medical

issues. Therefore, the Court will not consider the merits of his claim. United States

v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate release

based on COVID-19 where defendant did not seek relief from BOP).

      IT IS, THEREFORE, ORDERED, that the defendant’s pro se supplemental

motion for compassionate release (Doc. No. 115), is DENIED without prejudice to a

renewed motion properly supported by evidence and after exhaustion of his

administrative remedies.

      SO ORDERED.




                                Signed: July 23, 2020




     Case 5:17-cr-00065-KDB-DCK Document 116 Filed 07/23/20 Page 2 of 2
